DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response received May 14, 2021 is acknowledged.

Claims 62-89 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to antigen-binding molecules which have a modified FcRn binding domain, and the species of simultaneous mutations 252Y / 254T/ 307Q / 311A / N434Y / 436I  based upon EU numbering in the reply filed on May 14, 2021 is acknowledged.  

Claims 63-66, 68-72, 75, 77-86 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.

Claims 62, 67, 73, 74, 76, 87, and 88 are under examination in this action as they read upon the species of simultaneous mutations 252Y / 254T/ 307Q / 311A / N434Y / 436I at positions based upon EU numbering in the Fc domain of an antigen binding molecule.


Information Disclosure Statement
The IDS forms received 2/1/2019, 3/13/2019, 4/17/2019, 6/6/2018, 6/20/2019, 8/7/2019, 9/16/2019, 9/16/2019, 10/7/2019, 10/10/2019, 11/12/2019, 1/7/2020, 2/14/2020, 8/3/2020, 11/2/2020, and 5/14/2021 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 67, 73, 74, 76, 87, and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins).  In this same case, the court also noted:    
Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
Applicant has claimed a vast genus of "antigen binding molecules" which contain one or more mutations in an “FcRn-binding domain” as compared to human IgG at positions identified by the EU numbering convention.  The broadest claims recite no function or purpose for such mutations relative to human IgG with dependent claims such as 76 indicating that the mutated Fc domains retain binding to FcRn and in claim 88 that the Fc domains maintain the property of self-dimerization which is naturally present in human IgG Fc.  The broadest claims do not limit the total number of positions mutated or to what residue said positions can be mutated, but positions that can be mutated are indicated by way of EU numbering and the claims require “at least one” of the recited positions to be changed.  Thus at the indicated position(s) such claims encompass all residues except the native at that position (i.e. 19 possibilities per position).  Note that due to the “one or more” and “at least one” language presently recited all claims encompass numerous embodiments due to mixing and matching of possible mutations.  The claimed "antigen binding molecules" are further recited as 
Notably, while independent claim 62 as presently recited reads upon "antigen binding molecules" that have an Fc which is different from human IgG at “at least one” of a litany of positions thus encompasses the other 19 naturally occurring amino acid residues at any recited position, data concerning all 19 possibilities for any single positions, let alone all of the positions recited in claim 62, do not appear to have been provided, and it is not apparent how applicant identified the substitution mutations which are disclosed in table 16 for example.  Thus there does not appear to be sufficient data upon which to evaluate how mutation at one and only one position as compared to native human sequence is correlated with the recited biological functions such as those of dependent claim 76.  Thus, the structures disclosed in the specification which reasonably appear to be correlated with the recited functional activities appear are significantly narrower (i.e. are limited to multiple specific substitution mutagenesis events at multiple residues rather than a substitution to anything that isn‘t wild type at only position X) than what has been claimed by applicant.  As such artisans would reasonably conclude that the invention as claimed does not contain an adequate correlation between the required structure (i.e. the specific mutations with regard to both position and residue introduced therein) and the recited functional activity as presently recited.
Additionally, dependent claims 73 and 74 recite that the claimed molecules exhibit pH-dependent (claim 73) or Ca++ ion dependent (claim 74) binding to antigen.  Pages 67-85 of the instant specification do not define “antigen binding molecules” but they do indicate that antibody variable domains (i.e. a paired VH-VL structure) as well as the extracellular domain of receptors expressed as Ig fusion proteins (i.e. etanercept, etc.) are encompassed by the term.  The specific structures which are needed to make, for the sake of example, an antibody exhibit pH and/or Ca++ dependent binding does not appear to be disclosed although the specification references prior art publication WO 2009/125825 as disclosing antibodies with the requisite pH dependent binding (see  receptor exhibit pH-sensitive binding is completely unclear.  The situation is similar for Ca++ dependent binding domains, although even less examples of such domains appear to be present in the prior art.  It should be pointed out that possession of a screening assay does not reasonably connote possession of items identified by such an assay as the requisite structure (in this case the primary amino acid sequence) which satisfies the functional property cannot reasonably be known until the assay is actually performed and the invention reduced to practice.  Thus, it appears that applicant is claiming a material that potentially exists, but in the absence of knowledge as to what that material consists of (i.e. its primary amino acid sequence), applicant has not provided a reasonable description of that material.  
In view of all of the above, it appears that the broad genus of “antigen binding molecules” claimed by applicant lack adequate written description because there does not appear to be an adequate correlation between the structures and functions as presently recited in the claims under examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

      
Claims 62, 76, 87, and 88 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Allan et al. (US 2007/0224188).
Allan et al. disclose IgG antibodies which contain mutations in the Fc domain (see entire document, particularly the abstract, paragraphs [0009-0014] and Table 2).  Notably, such antibodies are disclosed as containing one or more mutations at positions including 252, 254, 307, 311, 434, and 436 (see for example Table 2).  Such antibodies are taught as being present in pharmaceutical compositions for administration to patients to treat a wide variety of conditions (see particularly paragraphs [0344-0359]).     
It is noted that Allan et al. do not provide data some of the functional activities recited in the instant claims, such as immunogenicity scores.  However, Allan et al. did Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations in at least one position as recited in the instant claims and the prior art discloses reducing such mutation to practice, the prior art products necessarily have the functions recited in the instant claims even if not disclosed as such by the prior art due to the conservation of structure between the instant claimed and prior art products.


Claims 62, 67, 73, 74, 76, 87, and 88 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO 2011/122011.
The ‘011 publication discloses antibodies which are able to bind their cognate antigens in a pH dependent manner (see entire document, particularly the abstract, paragraphs [0008], [0038], [0080-0089] and claims 12-16).  Such antibodies are further disclosed as containing mutations in their Fc domains at positions including 252, 286, 307, 311, and 434 (see for example paragraphs [0028-0037] and [0093], table 2, and claims 18-20).  In particular, Table 9 discloses a wide variety of mutant Fc species demonstrating increased binding to human FcRn relative to wild type human IgG1 including mutant F566 which contains the 252Y, 254T, 307Q, 311A, and 434Y mutations which had a measured affinity of 6.1x10-8 M at pH 7.0 and F571 which 
It is noted that the ‘011 publication does not discuss functional activities recited in the instant claims, such as the melting temperature of immunogenicity scores.  However, applicant is reminded that the courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations 252Y, 254T, 307Q, 311A, and 434Y is present in the instant claims and the prior art, the prior art products necessarily have the functions recited in the instant claims even if not disclosed as such by the prior art due to the conservation of structure between the instant claimed and prior art products.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 62 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/122011 in view of Allan et al. (US 2007/0224188).
As was discussed earlier in this office action, the ‘011 publication discloses antibodies that have mutated Fc domains which have improved FcRn binding properties and can be used to facilitate antibody-mediated removal of plasma antigens (see entire document, particularly the abstract and claims).  Numerous mutants are disclosed that demonstrate such properties, including the IgG1-F566 which contains the 252Y, 254T, 307Q, 311A, and 434Y mutations and binds more tightly to FcRn than the parental human IgG1 sequence (see particularly Table 9-1 on page 124 and Table 9-14 on page 137, and note that “Table 9-X” is a series of continuations of the same data table 
Allan et al. disclose various mutated antibody Fc domains with altered function (see entire document, particularly the abstract and paragraph [0013]).  Notably, Allan et al. disclose the 436I mutation as having the advantageous properties of increased binding to FcRn as compared to wild type (see particularly Table 2).   
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to make an antibody that combined the 252Y, 254T, 307Q, 311A, and 434Y mutations taught by the ‘011 document with the 436I mutation taught by Allan et al. in order to make an Fc that contained six mutations.  Motivation to do so comes from the teachings of both the ‘011 document and Allan et al. that their mutations are to be used in combination with other mutations, and the fact that both the 252Y, 254T, 307Q, 311A, and 434Y mutations and the 436I mutations are taught as increasing FcRn binding activity.  As the courts have long ruled "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the instant case, since the 252Y, 254T, 307Q, 311A, and 434Y quintuple mutant and the 436I single mutant both demonstrate increased FcRn binding it would be obvious that such mutation could be combined and that such a combination would demonstrated increased binding to FcRn, a desirable functional property as taught by both the ‘011 document and Allan et al.  Artisans would enjoy a reasonable expectation of success in making such a construct as making variant Fc 

    The applied ‘011 reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 


Claims 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allan et al. in view of Igawa et al. (WO 2009/125825).  It should be noted that the ‘825 document is in Japanese, so all citations will be made to US 2011/0111406 which is the publication of the US national stage entry under 371 of the IA that published as the ‘825 document as the disclosures are therefore identical.  
The teachings of Allan et al. have been discussed above and differ from the instant claimed invention in that they do not disclose that their antibodies which contain mutations in the Fc domain also have antigen binding domains which exhibit pH dependency with relation to antigen binding. 
Igawa et al. disclose antibodies which are able to bind their cognate antigens in a pH dependent manner (see entire document, particularly the abstract, paragraphs 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant inventions were made that the antibodies of Allan et al. could be modified to have pH dependent antigen binding.  The ordinary artisan would be motivated to do so to gain the advantage of neutralizing more copies of antigen over the lifetime of the unmodified antibody as taught by Igawa et al. and would have enjoyed a reasonable expectation of success in doing so based upon Igawa et al. successfully using their methods to modify multiple unrelated antibodies that bound structurally distinct antigens.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 62, 67, 76, 87, and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,253,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claimed invention.
The issued claims recite antibodies and pharmaceutical compositions comprising antibodies wherein the Fc domain of the antibody contains multiple mutations which include more than one of the positions recite in independent claim 62, such as 252Y, 254T, 256E, 307Q, 311A, 433D, 434Y, 436V, 438K and 440E, ass EU numbering (see for example issued claims 3, 12, and 13).  It is noted that functional properties, such as melting temperature and immunogenicity are not recited in the issued claims.  However, applicant is reminded that the courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its .


Claims 73 and 74 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,253,100 in view of Igawa et al. (WO 2009/125825).  It should be noted that the ‘825 document is in Japanese, so all citations will be made to US 2011/0111406 which is the publication of the US national stage entry under 371 of the IA that published as the ‘825 document as the disclosures are therefore identical.  
The inventions of issued patent 10,253,100 have been discussed above and differ from the instant claimed invention in that the issued antibody products are not recited as having antigen binding domains which exhibit pH dependency with relation to antigen binding. 
Igawa et al. disclose antibodies which are able to bind their cognate antigens in a pH dependent manner (see entire document, particularly the abstract, paragraphs [0018-0019], [0049], and claims 1-65).  Such antibodies are disclosed as having the advantage of binding more copies of their cognate antigen as compared to “normal” antibodies because they are can be recycled more efficiently following antigen-mediated endocytosis/internalization (see Figures 3 and 4 for example).  Antibodies displaying a pH dependency in antigen binding are disclosed as being engineered by introducing histidine substitutions into the variable domains of pre-existing antibody sequences known to bind antigen (see particularly page 12).  Working examples are disclosed using antibodies that target cell surface receptors (IL-6 receptor, examples 1-15) and soluble plasma molecules (IL-6 and IL-31, examples 16 and 17 respectively).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant inventions were made that the antibodies of the issued claims could .  


Claims 62, 73, 74, 76, 87, and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,969,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the presently claimed inventions.
The issued claims recite antibodies that bind IL-8 and which contain Fc mutations at positions including 434 and 436 as recited in the instant claims (see all issued claims).  Pharmaceutical compositions comprising such antibodies are also claimed (see for examples issued claims 9-13 and 27-36).  The claimed anti-IL-8 antibodies are disclosed as having pH-dependent antigen binding properties and low immunogenicity (see examples 8-18).  Applicant is also reminded that the courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations in at least one position .


Claims 62, 67, 73, 74, 76, 87, and 88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-94 of copending Application No. 16/539,765.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the invention as presently claimed.  Specifically, the copending claims recite antibodies which have Fc mutations, including mutations at positions such as 252, 254, 307, 311, 434, and 436, and other locations not presently recited in the instant claims (see all copending claims, most notably claims 60-64).  Specific mutations including 252Y, 254T, 307Q, 311A, 434Y and 436I are all claimed (see most particularly claims 61, 64, 79, and 82).  The copending antibodies are recited as binding to antigen in a concentration and pH dependent manner (see particularly copending claims 62, 66, 77, and 80).  Pharmaceutical compositions are also claimed (see particularly copending claims 90-92 for example).  Given that the copending claims recite the same structures for the antibody Fc domain as what is encompassed by the instant claims (i.e. one or more mutations at specified positions in the Fc domain), the copending antibodies have the functional properties recited in the instant claims even if not recited due to the conservation of common structure which gives rise to the phenomenon recited in the instant claims.  Also, since the copending claims recite additional limitations as compared to the instant claims, and thus are more limited in scope, the copending claims anticipate that which is presently claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 62, 67, 73, 74, 76, 87, and 88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending 17/144,342.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the invention as presently claimed.  Specifically, the copending claims recite antibodies required to bind recited antigens and which have Fc mutations, including mutations such as 252Y, 254T, 307Q, 311A, 434Y and 436I (see for example copending claims 15 and 18).  Pharmaceutical compositions are also claimed (see for example copending claim 28) as are antibodies who exhibit pH-dependent antigen binding (see particularly claims 6-10).  Given that the copending claims recite the same structures for the antibody Fc domain as what is encompassed by the instant claims (i.e. a mutation at one or more recited Fc locations), the copending antibodies necessarily have the instant recited functional properties even if not so disclosed because they contain the same structure which give rise to the phenomenon recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644